               Case 1:20-cv-03311-VEC Document 24 Filed 05/20/20 Page 1 of 1


                                  GABRIEL J. FISCHBARG, ESQ.
                                     ATTORNEY AT LAW
                                   230 PARK AVENUE, SUITE 904
                                   NEW YORK, NEW YORK 10169
TELEPHONE (917) 514-6261                                              CELLULAR (917) 514-6261
TELECOPIER (917) 525-2099                                             EMAIL: FIS123@YAHOO.COM




                                                    May 20, 2020

Judge Valerie E. Caproni
U.S. District Court
40 Foley Square
New York, New York 10007

      RE: Social Life Magazine Inc. v. Sentinel Insurance Co. Ltd., 20-cv-3311-VEC

Dear Judge Caproni:

I am attorney for plaintiff.

This is to correct a statement I made on the record on May 14, 2020 that there is not much New
York law on whether a virus can cause physical damage as required by an insurance policy to
obtain coverage for business interruption. (See attached Transcript, p. 5, lines 13-20).

In Pepsico Inc. v. Winterthur Intl Amer. Ins. Co., 24 A.D.3d 743, 806 N.Y.S.2d 709 (2nd Dept.
2005), the Court ruled that physical damage does not require a “demonstrable alteration of the
physical structure” of an insured’s material. Rather, the Court ruled that the insured’s product’s
function be “seriously impaired.” (copy attached).

                                                    Respectfully submitted,
                                                    /s/

                                                    Gabriel Fischbarg

cc: Charles Michael, Esq.
